           Case 1:17-cv-01789-DLC Document 359 Filed 04/16/19 Page 1 of 2


                                     UNITED STATES
                         SECURITIES AND EXCHANGE COMMISSION
                                              100 F St. N.E.
                                          Washington, D.C. 20549
                                                                       David J. Gottesman
                                                                       Deputy Chief Litigation Counsel
                                                                       (202) 551-4470
                                                                       GottesmanD@sec.gov
DIVISION OF ENFORCEMENT
                                            April 16, 2019

VIA ECF

The Honorable Gabriel W. Gorenstein
United States Magistrate Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007-1312

        Re: SEC v. Lek Securities Corp. et al., Case No. 17 CV 1789 (DLC)

Dear Judge Gorenstein:

       We write on behalf of all parties in this case pursuant to Judge Cote’s order of April 10, 2019
(ECF No. 356), in which Judge Cote orders that the parties “pursue settlement discussions” under
your supervision.

       There are two groups of defendants in this case: the Lek Defendants (Lek Securities
Corporation and Samuel Lek), and the Avalon/Fayyer/Pustelnik Defendants (Avalon FA Ltd., Nathan
Fayyer, and Sergey Pustelnik).

        Some defendants believe that as with the previous round of settlement conferences with Your
Honor (see ECF Nos. 198, 200, 201), separate settlement conferences for each of the defendant
groups will be more productive. As such, the parties respectfully request that, if a conference is to be
scheduled, the conference with the Lek Defendants be scheduled for May 7, 2019 in the morning,
and the conference with the Avalon/Fayyer/Pustelnik Defendants be scheduled for May 7, 2019 in
the afternoon. We contacted Your Honor’s chambers on April 11, 2019, and were told Your Honor
would be available at these times on May 7 to meet with the parties.

        However, the SEC respectfully suggests an alternative approach instead of having an in-
person settlement discussion with Your Honor at this time. The parties already have been through
two rounds of in-person mediation with Your Honor, in which the parties were unable to reach
agreement. 1 Of course, the SEC is prepared to fully participate in further in-person sessions if Your
Honor so wishes. The SEC believes, however, that in order to conserve resources of the Court and
the parties, a more efficient approach would be for the parties first to have informal discussions

       1
         All of the parties and their counsel met with Your Honor on April 11, 2017. Plaintiff and
the Lek Defendants (and their counsel) met with Your Honor on August 16, 2018. A subsequent
session with plaintiff and the other defendants was set for August 30, 2018, but that session was
cancelled because it was clear that a further session would not be productive.
          Case 1:17-cv-01789-DLC Document 359 Filed 04/16/19 Page 2 of 2


among themselves, and then report back to Your Honor by a date certain on the results of those
discussions, and to offer the parties’ perspectives on whether further sessions with Your Honor
(whether in-person or perhaps by telephone) would be productive. The SEC believes that this would
comply with Judge Cote’s April 10, 2019 Order (at 2), which directs that the parties “pursue
settlement discussions under [Magistrate Judge Gorenstein’s] supervision.”

        The Lek Defendants do not believe the SEC’s proposed alternative approach was authorized
by Judge Cote or would be useful. The parties have engaged in informal discussions among
themselves regarding settlement on several occasions throughout the course of the litigation without
success. Judge Cote plainly wants the parties to engage in a more formal settlement conference
before Your Honor to see if settlement is possible before trial. The SEC provides no basis for
deviating from Judge Cote’s direction.

       The parties are prepared to proceed as Your Honor directs.

                                                       Respectfully submitted,

                                                          /s/ David J. Gottesman
                                                      Deputy Chief Litigation Counsel
                                                         Division of Enforcement
cc (via ECF): All counsel of record




                                                  2
